Citation Nr: 0947729	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, including as due secondary to a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, denied the Veteran's claims of entitlement to 
service connection for a lumbar spine disability and cervical 
spine disability.  A hearing was held before the undersigned 
acting member of the Board held in Washington, D.C. in 
October 2007. 

[ The issue of entitlement to service connection for diabetes 
mellitus, claimed as due to herbicide exposure is addressed 
in a separate decision.]

The issue of service connection for a cervical spine 
disability, including as due secondary to a lumbar spine 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record supports a finding 
that a relationship exists between the Veteran's currently 
diagnosed lumbosacral strain and lumbosacral spondylosis, and 
his military service.





CONCLUSION OF LAW

Service connection for lumbosacral strain and lumbosacral 
spondylosis is granted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a lumbar spine 
disability.  He also seeks service connection for a cervical 
spine disability, which is addressed in the remand portion of 
this decision. 

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

In January 2008, the Board remanded this matter for the 
Veteran to be given an opportunity to submit additional 
evidence, for an examination of the Veteran to determine the 
etiology of his lumbar spine disability, and for the claim to 
be readjudicated in light of the additional evidence.  In 
June 2009, the RO sent the Veteran a letter requesting 
information about additional health care providers and in 
September 2009, the Veteran was afforded an examination for 
his disability.  While the RO has not readjudicated the 
Veteran's claim, the Board finds no prejudice in adjudicating 
the claim since it is granting the benefit sought.   See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
on the issue in appellate status and a decision at this point 
poses no risk of prejudice to him   See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran essentially contends that his current lumbar 
spine disability is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
September 2009 VA examination report noted diagnoses of 
lumbosacral strain and lumbosacral spondylosis.  Hickson 
element (1) is accordingly met.

With respect to element (2), in-service disease or injury, 
the Board notes that service treatment records show that the 
Veteran was treated for low back strain on several occasions.  
Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), medical nexus, 
the September 2009 VA examiner specifically related the 
Veteran's current lumbar spine disability to service.  The 
examiner stated that "[i]t is at least as likely as not that 
the [V]eteran's lumbar spine condition had its onset in 
service."  The examiner cited to the Veteran's service 
treatment records showing chronic low back pain and found 
that because the back pain was intermittent it was more than 
reasonable to assume that his back was not hurting on the day 
of his service separation examination.  The examiner added 
that once someone is diagnosed with chronic low back pain, 
there is a high likelihood that the problem will continue 
throughout their life.  He concluded that it was as least as 
likely as not that the onset of the Veteran's back disability 
was in service. 

Hickson element (3), and thus all elements, has been 
satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for lumbosacral 
strain and lumbosacral spondylosis is warranted.  The appeal 
is allowed.


ORDER

Service connection for lumbosacral strain and lumbosacral 
spondylosis is granted


REMAND

In January 2008, the Board remanded the matter of service 
connection for a cervical spine disability for the Veteran to 
be given an opportunity to submit additional evidence, for an 
examination of the Veteran to determine the etiology of his 
cervical spine disability, and for the claim to be 
readjudicated in light of the additional evidence.  In June 
2009, the RO sent the Veteran a letter requesting information 
about additional health care providers and in September 2009, 
the Veteran was afforded an examination for his disability.  
However, the RO has not readjudicated the Veteran's claim for 
entitlement to service connection for a cervical spine 
disability.  On remand, the RO should readjudicate the 
Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the merits of 
the claim of entitlement to service 
connection for a cervical spine disability 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  Because 
service connection has been established 
for a lumbar spine disability herein, the 
RO should consider whether any identified 
cervical spine disability is proximately 
due to or the result of, or aggravated by 
the service-connected lumbar spine 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  The RO should also adjudicate 
the claim of entitlement to service 
connection for a cervical spine disability 
on a direct basis.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


